Exhibit 10.2

LARIMAR THERAPEUTICS, INC. 2020 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE AND

AWARD AGREEMENT

Larimar Therapeutics, Inc., a Delaware corporation (the “Company”), pursuant to
its 2020 Equity Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the individual listed below (“Participant”) an option to
purchase the number of Shares set forth below (the “Option”). The Option is
subject to the terms and conditions set forth in this Stock Option Grant Notice
(the “Grant Notice”), the Award Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Agreement.

 

Participant:    [                    ] Grant Date:    [                    ]
Exercise Price Per Share:    [                    ] Total Number of Shares
Subject to Option:    [                    ] Expiration Date:   
[                    ] Type of Option:   

☐   Incentive Stock Option (to the extent permitted by 422(d) of the Code)

 

☐   Non-Qualified Stock Option

Vesting Schedule:    [                                     ]

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. This document may be executed, including by electronic means, in
multiple counterparts, each of which will be deemed an original, and all of
which together will be deemed a single instrument.

 

LARIMAR THERAPEUTICS, INC.       PARTICIPANT                 Name:       Name:
   Title:         



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

AWARD AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
Shares set forth in the Grant Notice.

1. Award of Option. In consideration of Participant’s employment with or service
to the Company and for other good and valuable consideration, effective as of
the Grant Date set forth in the Grant Notice, the Company has granted to
Participant the Option to purchase part or all of the aggregate number of Shares
set forth in the Grant Notice, subject to the terms and conditions set forth in
the Grant Notice, the Plan and this Agreement.

2. Date of Grant; Term of Option. The Option is granted on the Grant Date and
may not be exercised later than the Expiration Date, subject to earlier
termination in accordance with the Plan and this Agreement.

3. Option Exercise Price. The exercise price per Share of the Option (the
“Exercise Price”) is set forth in the Grant Notice.

4. Vesting and Exercise of Option.

a. Vesting. Subject to the continued service of the Participant with the Company
through the relevant vesting dates, the Option shall become vested and
exercisable in such amounts and at such times as set forth in the Grant Notice.

b. Service with Affiliates. Solely for purposes of this Agreement, service with
the Company will be deemed to include service with an Affiliate of the Company
(for only so long as such entity remains an Affiliate of the Company).

c. Effect of Termination of Service on the Option. If the Participant’s service
ceases for any reason, the termination or survival of the Option will be
determined in accordance with Section 7 of the Plan.

d. Method of Exercise. The Participant may exercise the Option by delivering a
payment of the Exercise Price, any required tax withholding and written notice
of exercise to the Company in accordance with Section 5(d) of the Plan. To the
extent permitted (and subject to procedures established) by the Committee in its
discretion, the Participant may also pay the Exercise Price (i) by surrendering
previously acquired Shares to the Company, which Shares have an aggregate Fair
Market Value on the date of exercise equal to the aggregate Exercise Price then
due (or by means of attestation, whereby the Participant identifies specific
previously acquired Shares having an aggregate Fair Market Value on the date of
exercise equal to the aggregate Exercise Price then due and the number of Shares
actually delivered upon exercise is reduced by the number of such identified
Shares), or (ii) by means of a broker-assisted cashless exercise. The notice of
exercise must also be accompanied by any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.

e. Partial Exercise. The minimum number of Shares with respect to which the
Option may be exercised at any one time shall be the lesser of (i) 100 Shares,
or (ii) the total number of Shares as to which the Option is then exercisable.

 

A-1



--------------------------------------------------------------------------------

f. Restrictions on Exercise. The Option may not be exercised, and any purported
exercise will be void, if the issuance of Shares upon such exercise would
constitute a violation of any law, regulation or exchange listing requirement.
The Committee may from time to time modify the terms of the Option or impose
additional conditions on the exercise of the Option as it deems necessary or
appropriate to facilitate compliance with any law, regulation or exchange
listing requirement.

5. Investment Representations. The Participant represents and warrants he or she
is acquiring the Option (and upon exercise of the Option, will be acquiring the
subject Shares) for investment for the Participant’s own account, not as a
nominee or agent, and not with a view to, or for resale in connection with, any
distribution thereof. As a further condition to the exercise of the Option, the
Company may require the Participant to make any representation or warranty as
may be required by or advisable under any applicable law or regulation.

6. Non-Transferability of Option. Except as may be permitted by the Committee in
accordance with Section 14 of the Plan, the Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner, either
voluntarily or involuntarily, other than by will or by the laws of descent and
distribution.

7. Adjustments. The Exercise Price, as well as the number and kind of shares
subject to the Option, are subject to adjustment in accordance with Section 3(d)
of the Plan.

8. Tax Consequences. The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s tax liability in connection
with the Option. The Participant acknowledges that the Participant has reviewed
with the Participant’s own tax advisors the tax treatment of the Option
(including the purchase and sale of Shares subject hereto) and is relying solely
on those advisors in that regard. The Participant understands that the
Participant (and not the Company) will be responsible for the Participant’s own
tax liabilities arising in connection with the Option.

9. No Continuation of Service. Neither the Plan nor this Agreement will confer
upon the Participant any right to continue in the employment or service of the
Company or any of its Affiliates, or limit in any respect the right of the
Company or its Affiliates to discharge the Participant at any time, for any
reason.

10. The Plan. The Participant has received a copy of the Plan, has read the Plan
and is familiar with its terms, and hereby accepts the Option subject to the
terms and provisions of the Plan. Pursuant to the Plan, the Committee is
authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan, the Grant Notice or this Agreement.

11. Entire Agreement. The Grant Notice and this Agreement, together with the
Plan, represent the entire agreement between the parties with respect to the
subject matter hereof and supersede any prior agreement, written or otherwise,
relating to the subject matter hereof.

12. Amendment. This Agreement may only be amended by a writing signed by each of
the parties hereto; provided that the Company may amend this Agreement without
the Participant’s consent, if the amendment does not materially impair the
Participant’s rights hereunder.

13. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

A-2



--------------------------------------------------------------------------------

14. Headings. The headings in this Agreement are for convenience only. They form
no part of the Agreement and will not affect its interpretation.

15. Incentive Stock Options.

a. If the Option is designated as an Incentive Stock Option, Participant
acknowledges that nonetheless a portion of the Option may not qualify (or may
cease to qualify) as an “incentive stock option” under the Code, due to
limitations set forth in Section 422(d) of the Code or otherwise. To the extent
the Option does not qualify for treatment as an “incentive stock option” under
the Code, it will be treated as a non-qualified stock option. The Company does
not guarantee any particular tax treatment for the Option or the Shares subject
to the Option.

b. If the Option is designated as an Incentive Stock Option, Participant shall
give prompt written notice to the Company of any disposition or other transfer
of any Shares acquired under the Option, if such disposition or transfer is made
(i) within two years from the Grant Date or (ii) within one year after the
transfer of such Shares to Participant. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Participant in
such disposition or other transfer.

16. Data Privacy Consent. In order to administer the Plan and the Option and to
implement or structure future equity grants, the Company, its affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or the Option (the “Relevant Information”). By entering into this
Agreement, the Participant (a) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(b) waives any privacy rights the Participant may have with respect to the
Relevant Information; (c) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (d) authorizes the transfer of
the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

17. Electronic Delivery of Documents. The Participant authorizes the Company to
deliver electronically any prospectuses or other documentation related to the
Option and any other compensation or benefit plan or arrangement in effect from
time to time (including, without limitation, reports, proxy statements or other
documents that are required to be delivered to participants in such arrangements
pursuant to Federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.

 

A-3